UNITED STATES DlsTRicT Counr
NoRTHERN Disnucr or oALIFoRNiA
sAN FRANcisco oivisioN

CaseNo. Z?' S_/ d("g

STIPULATED ORDER EXCLUDI`NG TIME

UNDER THE SPEEDY TRl/P'/?C£
5 o

1 .
United States of` Tmenca,

Plafntfjj§
Jwim 60 UWL
D.fendant(s) MAR 22
" SUC-__-_. 2019

For the reasons stat td by the partiesto on ther on»'f,§|[§¢;) /q ,the courtwa s tiin`é under the Speedy
Trial Act from 33 L//:;éw/Gf and finds that the ends of jushcb served by the
continuance outweigh tiii:z] best interest of the public and the defendant in a speedy trial See 18 U. S’.‘EQ/§vm
3161(h)(7)(A) 'f`he court makes this finding and bases this continuance on the following factor(s):

Failure to grant a continuance Wou]d be likely to result 111 a miscarriage of justice
See 18 U.S.C. §3161(11)(7)(}3)(1).

The case is so unusual or so complex, due to [check applicable reasons] the number of
defendants, the nature of the prosecution, or the existence of novel questions of fact
or law, th it it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
itself Within the time limits established by this section. See 18`U.S.C. § 3161(h)(7)(13)(ii).

 

Failure to grant a continuance Would deny the defendant reasonable time to obtain counsel,
taking into account the exercise of due diligence See 18 U.S.C. § 3161(h)(7)(B)(iv).

Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
counsel’s other scheduled case commitments, taking into account the exercise of due diligence
See 18 U.S,C. § 3161(h)(7)(B)(iv). '

§ F ailure to grant a continuance Would unreasonably deny the defendant the reasonable time
necessary for effective preparation, taking into account the exercise of due diligence
See 18 U.S.C. § 3161(11)(7)(B)(iv).

 

_ With the consent of the defendant, and taking into account the public interest in the prompt
dispositio` of criminal cases, the court sets the preliminary hearing to the date set forth in the first
paragrap and - based on the parties’ showing of good cause -_ finds good cause for extending
the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
extending the 311-day time period for an indictment under the Speedy Trial Act (based on the

exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b .

  

IT IS SO ORD |RED.

DATED: f[i?/[ ij

 

Joseph C ero, Chief`
United States Magistrate Judge

A"/Z»//\ dire/am @j¢i

orney f`or Defendant Assistant United States Attorney

  
 

STIPULATED: 1

l V.1/10/2019

